Citation Nr: 1630682	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Whether the reduction of VA nonservice-connected pension benefits based on countable income, effective November 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Payments of VA pension benefits are made at a specified annual maximum rate, and are also reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Effective December 1, 2008, the maximum annual pension rate (MAPR) for a single veteran with no dependent was $11,830.  See Veterans Pension Rate Table, www.benefits.va.gov/PENSION/rates_veteran_pen11.asp.   Deductible medical expenses are those expenses that exceed 5% of the MAPR or $591.  Effective December 1, 2011, the MAPR for a single veteran with no dependent was $12,256; deductible medical expenses are those expenses that exceed 5% of the MAPR or $612.  Id.

In this case, VA PMC notified the Veteran in December 2013 of a proposed reduction in the amount of his pension benefit based on information showing that he received Social Security Administration benefits greater than previously counted by VA.  VA PMC reduced the Veteran's pension benefits beginning November 1, 2009 based on a countable income adjustment due his receipt of SSA benefits to ensure that the Veteran's pension did not exceed the maximum annual amount authorized by law.  Subsequent adjustments were made to VA pension payments based on SSA benefits received and medical expenses paid.  The Board notes that, although an overpayment was created, the Committee on Waivers and Compensation in August 2014 granted the Veteran a waiver of indebtedness for the period from November 1, 2009 to March 31, 2014.

The Veteran argued in statements and sworn testimony that his VA pension reduction was improper because he receives "welfare" and "food stamps."  He noted that he lived below the poverty line and, therefore, it was wrong for VA to reduce his benefits.  The Veteran has not reported that the income as reported by VA in correspondence is incorrect or that the calculations were incorrect.

In December 2013 correspondence, the Veteran described his SSA benefit as "SSI."  The AOJ has not made a determination on whether the SSA income is Supplemental Security Income (SSI), which is not countable for VA pension purposes.  SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  In this case, "SSA Inquiry, SSA Basic Info" documents associated with the record do not show specifically whether the Veteran's payments are SSA or SSI.  However, a review suggests that the payments may be SSI rather than SSA.  First, the start date of his entitlement is the August 2007, at which time the Veteran was 60 years old, an age short of full SSA retirement age.  Second, the SSI payment code field reflects "Final Determination Allowance."  Because there is an indication that the Veteran's Social Security payment is SSI, which is not included in countable income, remand is necessary for clarification.  See 38 C.F.R. §3.272(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate action to ascertain whether the Veteran's Social Security income is Supplemental Security Income (SSI), which is not countable for VA pension purposes, or SSA disability benefits based on a claimant's age, employment history, and disability.  All communications with and responses from SSA should be documented and associated with the claims file.

2.  Then, the AOJ should readjudicate the matter with consideration of any additional information or evidence obtained.  If the claim remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




